DETAILED ACTION
This action is in response to the claims filed 31 January 2020 for application 16/635,892 filed 31 January 2020.
Claims 1-8 are pending.
Claims 1-8 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:
 Claim 1:
lines 1-2, comprising clocking cavity of dielectric resonators should read “comprising a clocking cavity or a dielectric resonator” [add “a” before nouns and remove “s” from resonators]
line 3,  from integer series should read “from an integer series”
line 4, trapping integer number should read “trapping an integer number”
line 4, in the cavity should read “in the clocking cavity”
line 5, connecting the solutions should read “connecting solutions”
lines 5-6, acting as operator should read “acting as an operator”
line 7, in the network should read “in a network”
line 8, prime metric should read “prime metrics” [“s” added]
line 9, plotting half of the ordered factor of a number is interpreted as “plotting half of an ordered factor of an integer”
line 9, the integer, and should read “the integer and” [remove comma]
lines 9-10, connecting the nearest neighbors should read “connecting nearest neighbors”
lines 10-11, polar plot of ordered factor of all integers up to a given integer generating clockwise and anticlockwise spirals vs integer is interpreted as “polar plot of ordered factors of all integers up to a given integer generating clockwise and anticlockwise spirals vs the integers”
line 12, 2D plot of ordered factor ≥ integer is interpreted as “2D plot of ordered factors ≥ an integer”
line 13, plot of triplet of triplet groups should read “plot of triplet groups”
line 14, order factor of integers vs integer is interpreted as “ordered factors of integers vs integers”
line 15, the ordered factor vs integer plot is interpreted as “an ordered factor vs integer plot”
line 15, in a open loop should read “in an open loop”
lines 15-16, Plot of slopes should read “plot of slopes” [lowercase “plot”]
line 16, The empty space should read “the empty space” [lowercase “the”]
line 16, by polar plot should read “by a polar plot”
line 17, connected line make should read “connected lines makes”
lines 17-18, distances and as the integer value increases circular rings at filled should read “distances, and, as the integer value increases, circular rings are filled”
line 18, intervals (ix) should read “interval; (ix) [semicolon added]
line 19, integers vs integer and should read “integers vs integers; and” [“s” and “;” added]
line 19 Ordered factor should read “ordered factor” [lowercase “ordered”]
line 20, wherein the prime metric should read “wherein a prime metric”
line 20, circuit if clocking cavity should read “circuit of clocking cavities”
line 21,  the pattern should read “a pattern”
line 22, the integers should read “the set of integers”
lines 22-23 clocking cavity should read “clocking cavities”
lines 23-24, of prime metric provides should read “of the prime metric provide”
line 24, of the structures should read “of structures”
lines 27-28, the components need to be repeated, and the design following which to be repeated is interpreted as “components which need to be repeated and a design following that which needs to be repeated”
line 31, the fastest clocking cavity or dielectric resonators should read “a fastest clocking cavity or dielectric resonator”
line 32, which. assembly should read “which assembly” [period removed]
line 32, fastest and smallest clocks is interpreted as “faster and smaller clocks”
line 33, the prime metric based should read “prime metric based” [“the” removed]
line 34, wherein the assembly of clocking cavity or dielectric resonators should read “wherein assembly of clocking cavities, dielectric resonators” 
line 35, conformation of cavity should read “conformation of clocking cavities”
line 37, composition of metric should read “composition of a prime metric”
line 38, wherein the prime metric hardware made of clocking cavity or dielectric resonators should read “wherein prime metric hardware made of clocking cavities or dielectric resonators:”
line 39, the defected or destroyed parts of the hardware where should read “defected or destroyed parts of the prime metric hardware where”
line 40, fill those vibrational frequencies, and is interpreted as “fill the self-similar vibrations and the fractal computer recovers”
line 41, the lost hardware parts is interpreted as “the defected or destroyed hardware parts”
line 42, which operation is interpreted as “wherein operation”
lines 42-43, the software program. (iii) should read “a software program; (iii)
line 47, which operation is interpreted as “wherein operation”
lines 47-48 perceptions, and regenerates should read “perceptions and regenerates” [comma removed]
line 49, in its hardware is interpreted as “in the prime metric hardware”
line 49, reaching longest and the shortest should read “reaching a longest and a shortest”
line 52, in its fractal network of clocks is interpreted as “in a fractal network of clocks”
lines 53-54, in the frequency patterns of morphing geometric shapes only by using a geometric language should read “in frequency patterns of morphing geometric shapes by using a geometric language”
line 55, series of integers. should read “series of integers;” [period replaced with semicolon]
line 57, C37are should read “C37 are” [space added]
line 57, toC37 should read “to C37” [space added]
line 57, that cover should read “that covers”
line 60, number of clocking cavity should read “number of clocking cavities”
lines 60-61, and for generating should read “and, for generating” [comma added]
line 61, a metric hardware larger than this number, entire 1011 number of oscillators are is interpreted as “a prime metric hardware larger than 1011, all 1011 number of clocking cavities or dielectric resonators are”
line 62, counting of oscillator begins is interpreted as “counting of clocking cavities or dielectric resonators begins”
Claim 2:
line 3, in terms of time crystal should read “in terms of a time crystal”
line 3 made of clocking Bloch sphere should read “made of a clocking Bloch sphere”
line 6, events that is is interpreted as “events representing”
line 8, represents variables; ordered factor of that integer represents the number should read “represents variables, and an ordered factor of the integer represents a number”
line 9, while number should read “while a number” [“a” added]
line 10, divisors of that integer represents the maximum should read “divisors of the integer represents a maximum”
line 12, act as corner should read “act as corners” [“s” added]
line 13, busts energy should read “bust energy” [“s” removed]
line 13, the great circle of a Bloch sphere should read “a great circle of a Bloch sphere”
lines 14-15, between two singularity points on the circle in which angle made by the length of this section of perimeter is considered as phase in the time crystal should read “between two singularity points on the great circle, wherein an angle made by a length of a section of perimeter between the two singularity points is considered as a phase in the time crystal”
line 19, side by side an existing should read “beside an existing”
lines 20-21, the entire assembly of clocking Bloch sphere expands and the assembly of clocking Bloch sphere is time crystal should read “the entire assembly of the clocking Bloch sphere expands and the assembly of the clocking Bloch sphere is the time crystal”
Claim 3
line 1, having clocking cavity or dielectric resonator should read “having a clocking cavity or a dielectric resonator”
line 2, following the metric of primes should read “following a metric of primes”
line 7, like bipolarity filter should read “like a bipolarity filter”
line 9, the input should read “the signal”
line 9, prime metric fills the missing gaps should read “a prime metric fills missing gaps” 
lines 9-11, thus inflates the time crystal, to its original form, or larger until all input time crystals are integrated as part of a single crystal providing situations that not yet happened should read “and thus inflates the time crystal to its original form, or larger, until all input time crystals are integrated as part of a single crystal, providing situations that have not yet happened”
line 12, whose all clocks should read “whose clocks”
line 13, from initiator, synchronization begins should read “from the initiator module and begins synchronization”
lines 13-14, entire prime metric from the smallest to the largest should read “all prime metrics from a smallest to a largest”
line 14, synchronizes simultaneously should read “synchronize simultaneously”
line 14, wherein all the matching should read “wherein all matching”
line 16, synchronizing with the time crystals is interpreted as “synchronizing input time crystals
line 16, processor part should read “processor module”
line 17, activates the new missing clocks should read “activates new missing clocks”
line 17, wherein the mismatched yet essential should read “wherein mismatched yet essential”
line 18, suitable location should read “suitable locations” [“s” added]
line 18, the Processor should read “the processor module”
Claim 4:
line 2, the metric of primes should read “a metric of primes”
lines 3-4, the shapes should read “the geometric shapes”
line 5, of prime metric in the hardware should read “of a prime metric in hardware”
line 7, linking of missing patterns should read “linking of missing parts”
line 11, Halt is set should read “halt is set” [lowercase “halt”]
line 11, by observer’s time resolution should read “by an observer’s time resolution”
line 16, key; should, for consistency, read “key; and” [“and”  added to end of line]
line 17, the prime metric hardware should read “the computing hardware”
line 17, element, clock, considers only parameter phase, then should read “element, a clock, and considers only one parameter, phase, then”
line 18, using that emulate mass should read “using that emulates mass” [“s” added]
lines 18-19, process information making decisions, learning and thus changing should read “process information for making decisions and learning and, thus, changing”
line 21, computing, and shrinks should read “computing and shrinks” [comma removed]
line 22, at all the time scales is allowed in the hardware simultaneously is interpreted as “at all time scales simultaneously is allowed in the hardware”
Claim 5:
line 2-3, run the hardware of clocking cavity or dielectric resonators should read “run hardware of the clocking cavity or the dielectric resonator”
line 5, encodes the time crystal assembly should read “encodes a time crystal assembly” [“the” removed]
lines 5-6, in S such a manner should read “in S in such a manner”
line 6, the dynamic of S should read “a dynamic of S”
line 6, that takes part should read “that take part”
line 7, rhythms, if the discrepancies are should reads “rhythms if discrepancies are”
lines 9-10, in which diameter of clock should read “in which a diameter of a clock”
lines 10-11, in which phase transition of Bloch sphere network to generate symmetry is interpreted as “in which phase transition of a Bloch sphere network generates symmetry”
lines 11-12, in which system point moves to the fastest clock and then to the slowest and does back and forth should read “in which a system point moves to the fastest clock, then, to the slowest clock, and continues back and forth”
line 14, the core should read “a core”
line 14, editing;  should, for consistency, read “editing; and” [“and” added]
line 15, information or network of phase should read “information or a network of phase” [“a” added]
line 16, the questioner/observer should read “a questioner/observer”
line 17, operates together should read “operate together” [“s” removed]
lines 18-19, rejected, yet in course of computing the computer should read “rejected, and yet, in the course of computing, the fractal computer”
lines 19-20, matches the dynamics of morphing matrix, MBS or S with that of the observer, U and the nature, E should read “matches a dynamics of morphing matrix, MBS or S, with that of an observer, U, and an environment, E”
Claim 6:
lines 2-3, comprises clocking cavity or dielectric resonator should read “comprises a clocking cavity or a dielectric resonator”
line 5, where the Turing machines should read “where Turing machines”
lines 6-7, wherein information is written in the topology of phase space of the Fractal machine, the machine is defined with four tuples is interpreted as “wherein information is written in a topology of phase space of a Fractal machine, the Fractal machine is defined with four tuples”
line 7, where the machine should read “where the Fractal machine:”
line 9, and the computation should read “and computation”
line 10, wherein the total number should read “wherein a total number”
line 10, and observer should read “and an observer”
lines 11-12, where the product of density of loops and the time bandwidth for P is DenP and the same for S is DenS is interpreted as “where a product of density of loops and a time bandwidth for P is DenP and a product of density of loops and a time bandwidth for S is DenS”
line 12, the ratio should read “a ratio”
lines 12-13, being the information entropy of communication channel should read “being an information entropy of a communication channel”
line 14, wherein the starting phase difference between the two circles controls the output rhythm should read “wherein a starting phase difference between two circles controls an output rhythm”
lines 15-16, get these two information, D1/D2=V2/V1, ratio of diameter determining relative angular speed is interpreted as “get two data, D1/D2=V2/V1 and a ratio of diameter determining relative angular speed”
Claim 7:
line 3, where from the resonating carriers leak should read “where from resonating carriers leak” [“the” removed]
lines 4-5, white thermal, electrical, magnetic, electromagnetic, or mechanical noises should read “white thermal, electrical, magnetic, electromagnetic, or mechanical noises” [“or” added]
line 6, absorbs at specific should read “absorbs, at specific” [comma added]
line 7, a group of the clocking cavity should read “a group of clocking cavities”
line 7, resonators build  should read “resonators to build”
lines 8-9, frequencies and using a membrane or cover it screens unwanted transmissions if necessary should, for clarity, read “frequencies, and, using a membrane or cover, the clocking cavity or dielectric resonator screens unwanted transmissions if necessary” [commas added]
line 10, wherein the speed of the system point should read “wherein speed of a system point”
line 10, the cavity should read “the clocking cavity”
line 11, by time width of singularity domain or guest clock diameter, while its host clocks diameter is fixed and is interpreted as “by a time width of a singularity domain, or a guest clock diameter, while its host clock’s diameter is fixed, and”
lines 12-13, the diameter of a guest clock should, for consistency, read “the guest clock diameter”
line 13, unit of speed, should read “unit of speed;” [semicolon replaces comma]
line 15, circle where should read “circle, where” [comma added]
line 14, oscillation, represented should read “oscillation represented” [comma removed]
line 15, this host circle should read “the circle”
line 16, constitute a beating is interpreted as “constitute a classical beating”
line 16, and similarly if more should read “and, similarly, if more” [commas added]
line 16, added, classical should read “added, the classical” [“the” added]
line 17, the cavity should read “the clocking cavity”
line 18, gets more should read “get more” [“s” removed]
lines 18-19, Bloch spheres and if the clock oscillates its diameter between zero and maximum should read “Bloch spheres, and, if the clock oscillates its diameter between zero and a maximum” [“a” added]
line 19, it makes quantum beating, and if more should, for clarity, read “a quantum beating is made, and, if more”
lines 19-20, engage in beating should read “engage in a beating”
line 20, then it makes fractal beating should, for clarity, read “then a fractal beating is made”
line 23, smaller the mass larger the diameter of clocks should read “a smaller mass means a larger diameter of clocks”
line 24, diameters of the clocks should read “diameters of clocks”
Claim 8:
line 4, wherein time crystals should read “wherein time crystals:” [colon added]
line 5, create, destroy clocks generating should read “create and destroy clocks, generating”
line 5, copy paste unknown clocks should read “copy and paste unknown clocks”
line 7, of environment should read “of an environment”
line 8, rule of clock integration extracted is interpreted as “rule of clock integration and extraction”
line 8, expands to keep morphology intact should, for consistency, read “expand to keep morphology intact” [“s” removed]
line 9, rule of evolution follow the mathematics of ordered factor is interpreted as “rule of evolution following mathematics of ordered factors”
line 10, that triggers should read “that trigger” [“s” removed]
line 11, matching the difference should read “marching a difference”
line 12, turn perpetual should read “turns perpetual” [“s” added]
lines 12-13, the geometric information encoding process is identical to the density matching process should read “a geometric information encoding process is identical to a density matching process”
line 14, fusion and fission of the tiny time cycles should read “fusion and fission of tiny time cycles”
line 14, matching the spin direction for the time cycles should read “matching spin direction for the time cycles”
line 15 phase synchronization run in parallel to the geometric synchronization should read “phase synchronization run in parallel to geometric synchronization”
lines 15-16, creating a mirror image from the phase space hierarchical network by fractal route should read “creating a mirror image from a phase space hierarchical network by a fractal route”
lines 16-17, time cycle network expands and continuously try to produce longer than the longest time cycles is interpreted as “time cycle network expands and continuously tries to produce time cycles longer than the longest time cycle”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The reasons that the claimed invention is inoperative and lacks utility is as follows:
Claim 1:
lines 57-58 recite the fractal computer that cover 99% of all possible patterns that integers up to infinity can produce. Since infinity has no bound, it is impossible for a computer to be capable of covering 99% of all possible pattern when the upper bound of the number of patterns is an unknown/non-existent number.
Claim 2:
line 16 recites wherein each singularity point holds a clocking Bloch sphere. However, it is impossible for a sphere to be contained in a point. 
lines 18-19 recite wherein new geometric shapes are included as a clocking Bloch sphere inside an empty singularity point. For similar reasons as above, it is impossible for a sphere and/or geometric shapes to be contained in a point.
Claim 4:
lines 8-9 recite wherein the computing hardware uses power to manage re-wiring, but decision making does not require power consumption. However, it is impossible to perform computer computations without power consumption. 
lines 12-13 recite wherein the computing hardware never performs a search, but components reply spontaneously, namely search without searching. However, it is impossible to search without searching.
lines 13-15 recite the computing hardware never acquires a true input, but it has all possible input elements already stored inside as basic geometric shapes as part of the geometric musical language (GML). However, it is impossible to know, much less store, an infinite amount of data.
Claim 5:
lines 17-20 recite hence no data transmission or communication occurs … yet in course of computing … However, it is impossible for components to work together to compute computations without data transmission or communication.



Claim 6:
line 4 recites wherein every single cell of a Turing tape contains a Turing tape inside. However, it is impossible to create a Turing tape with an infinite number of tapes. Moreover, paragraph 0071 of the specification states that this is impossible.
line 9 recites repeated indefinitely, and computation never stops. However, perpetually solving computations without end is impossible.
Claim 7: 
lines 12-13 recite an observer sees a single triangle on a sphere from infinite angular positions. However, it is impossible to observe something from un unknown/non-existent number of positions.
Claim 8:
line 5 recites copy and paste unknown clocks. However, it is impossible to copy or paste anything that is unknown.
lines 11-12 recite matching the difference in the density of time cycles turn perpetual. However, perpetually solving computations without end is impossible. 

Claims 2, 7-8 are further rejected under 35 U.S.C. 101 due to their dependence on claims 1,  4. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitations which fail to comply with the enablement requirement are as follows:
Claim 1:
lines 4-5 recite trapping integer number of waveforms in the cavity or dielectric resonator (0,1,2,3....∞). However, the specification does not provide enough information on how one skilled in the art traps waveforms. Moreover, the specification does not provide enough information for a person skilled in the art to acquire an infinite number of waveforms, much less trap an infinite number of waveforms. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to trap an infinite number of waveforms.
lines 21-31 recite (i) the pattern provided by a prime metric for a given set of integers is considered as one single clock, the integers are components, clocking cavity or dielectric resonators … (iii) components are arranged side by side and one inside another...  However, the specification does not provide enough information on how one skilled in the art creates a cavity inside of a cavity.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create a cavity of empty space inside an existing cavity of empty space.
lines 40-41 recites it recovers the lost hardware parts. The specification does not provide enough information on how one skilled in the art can recover destroyed parts using vibrations of a fractal computer. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to recover defected and destroyed parts of a fractal computer using vibrations.
line 48 recites regenerates intricate details that never existed in an input. The specification does not provide enough information on how one skilled in the art can regenerate data that never existed.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to first determine data that never existed and then regenerate said data.
lines 54-55 recite generates self-similar vibrations embedded with new features in an infinite series of integers. However, the specification does not provide enough information on how one skilled in the art generates self-similar vibrations in an infinite series of integers. Because Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to generates self-similar vibrations in an infinite series of integers.
lines 57-58 recite the fractal computer that cover 99% of all possible patterns that integers up to infinity can produce. However, the specification does not provide enough information on how one skilled in the art covers 99% of an infinite number of patterns. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to covers 99% of an infinite number of patterns.
Claim 2:
claim makes multiple references to time crystals. However, the specification does not provide enough information on how one skilled in the art makes or uses time crystals. Moreover, at the time of filing, except for a few claims of creation of time crystals in a laboratory environment, the creating and use of time crystals was, at best, theoretical. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to make or use time crystals.
line 16 recites wherein each singularity point holds a clocking Bloch sphere. However, the specification does not provide enough information on how one skilled in the art would be able to put a sphere inside of a point. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to put a sphere inside of a point.
lines 18-19 recite wherein new geometric shapes are included as a clocking Bloch sphere inside an empty singularity point. However, the specification does not provide enough information on how one skilled in the art would be able to put a sphere inside of a point. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to put a sphere inside of a point.
Claim 3:
claim makes multiple references to time crystals. However, the specification does not provide enough information on how one skilled in the art makes or uses time crystals. Moreover, at the time of filing, except for a few claims of creation of time crystals in a laboratory environment, the creating and use of time crystals was, at best, theoretical. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to make or use time crystals.
line 12 recites a processor module whose clocks are always active in all its parts. However, the specification does not provide enough information on how one skilled in the art would be able to make all parts of the module perpetually active. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to make all parts of the module perpetually active.
Claim 4:
lines 5-6 recite which enables simulating events in past and future where no information is available. However, the specification does not provide enough information on how one skilled in the art simulates events with no data. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art simulate events with no data.
lines 8-9 recite wherein the computing hardware uses power only to manage re-wiring, but decision making does not require power consumption in principle. However, the specification does not provide enough information on how one skilled in the art performs computations with no power. Moreover, the claim recites that this happens "in principle." Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to performs computations without power.
lines 10-11 recite where the computing hardware runs always as it evolves its wiring by itself for learning, a computation never stops. However, the specification does not provide enough information on how one skilled in the art performs computations perpetually. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to perpetually perform computations.
lines 12-13 recite wherein the computing hardware never performs a search, but components reply spontaneously, namely search without searching. However, the specification does not provide enough information on how one skilled in the art performs searches without actually searching. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to search without searching.
lines 13-15 recite the computing hardware never acquires a true input, but it has all possible input elements already stored inside as basic geometric shapes as part of the geometric musical language (GML). However, the specification does not provide enough information on how one skilled in the art can know, much less store, an infinite unknown amount of input. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to store infinite and unknown data.
lines 17-19 recite wherein the prime metric hardware uses only one element, clock, considers only parameter phase, then using that emulate mass, space and time to process information making decisions, learning and thus changing the wiring of clocks. However, the specification does not provide enough information on how one skilled in the art emulate mass, space and time to process information using a single element, a clock, and a single parameter, phase. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to emulate mass, space and time to process information using a single element and a single parameter.
Claim 5:
claim makes multiple references to time crystals. However, the specification does not provide enough information on how one skilled in the art makes or uses time crystals. Moreover, at the time of filing, except for a few claims of creation of time crystals in a laboratory environment, the creating and use of time crystals was, at best, theoretical. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to make or use time crystals.
lines 17-20 recite hence no data transmission or communication occurs ... yet in course of computing the computer matches the dynamics of morphing matrix, MBS or S with that of the observer, U and the nature, E. However, the specification does not provide enough information on how one skilled in the art performs computations between various components with no data transmission or communication between the components. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to performs computations between various components with no data transmission or communication.
Claim 6:
line 4 recites wherein every single cell of a Turing tape contains a Turing tape inside. However, the specification does not provide enough information on how one skilled in the art creates a Turing tape with an infinite number of tapes. Moreover, paragraph 0071 of the specification states that this is impossible. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create a Turing tape with an infinite number of tapes.
line 9 recites repeated indefinitely, and computation never stops. However, the specification does not provide enough information on how one skilled in the art perpetually solves computations. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to perpetually solve computations.
Claim 7:
claim makes multiple references to time crystals. However, the specification does not provide enough information on how one skilled in the art makes or uses time crystals. Moreover, at the time of filing, except for a few claims of creation of time crystals in a laboratory environment, the creating and use of time crystals was, at best, theoretical. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to make or use time crystals.
lines 4-5 recite wherein the clocking cavity or dielectric resonator converts white thermal, electrical, magnetic, electromagnetic, mechanical noises into quantized energy sources. However, the specification does not provide enough information on how one skilled in the art converts various signals to energy sources. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to convert signals to energy sources.
lines 12-13 recite time taken by the system point to cross the diameter of a guest clock is the unit of speed. However, the specification does not provide enough information on how one skilled in the art converts time to a unit of speed. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to convert time to a unit of speed.
lines 12-13 recite an observer sees a single triangle on a sphere from infinite angular positions. However, the specification does not provide enough information on how one skilled in the art identifies an infinite number of angular positions, much less sees a shape from an infinite number of positions. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to see a triangle on a sphere from infinite angular positions.
Claim 8:
claim makes multiple references to time crystals. However, the specification does not provide enough information on how one skilled in the art makes or uses time crystals. Moreover, at the time of filing, except for a few claims of creation of time crystals in a laboratory environment, the creating and use of time crystals was, at best, theoretical. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to make or use time crystals.
line 5 recites copy and paste unknown clocks. However, the specification does not provide enough information on how one skilled in the art can copy or paste unknown data. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to copy and paste unknown data.
lines 2-8 recite wherein time crystals are self-assembled following ten rules and ten conditions that trigger self-assembly; wherein, time crystals ... (v) C2 symmetry drive; ... (vii) protection drive: Long term and short-term memory. However, the specification does not provide enough information on how one skilled in the art can use drives as rules for self-assembly. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to use drives as rules for self-assembly.
lines 11-12 recite matching the difference in the density of time cycles turn perpetual. However, the specification does not provide enough information on how one skilled in the art perpetually performs computations. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to perpetually perform computations.
lines 2-18 recite wherein time crystals are self-assembled following ten rules and ten conditions that trigger self-assembly; … wherein the ten conditions that triggers self-assembly of clocks are: ... (x) prime frequency wheel drive. However, the specification does not provide enough information on how one skilled in the art can use a drive as a condition for self-assembly. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to use a drive as a condition for self-assembly.

Claims 2, 5-8 are further rejected under 35 U.S.C. 112(a) due to their dependence on claims 1,  3-4. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-8 recites limitations in which there is insufficient antecedent basis for the limitation in the claim. The insufficient antecedent basis limitations are as follows:
Claim 1:
lines 40-41 recite it recovers the lost hardware parts. However, it is unclear as to whether “it” refers to the self-similar vibrations, the devices or materials, or the fractal computer. For the purposes of examination, Examiner will interpret “it” to refer to “the fractal computer.”
lines 52-53 recite the clocks using which the query is made. However, it is unclear as to which clocks this phrase is referring. Further there is no antecedent basis for “the query.” For the purposes of examination, Examiner will interpret the phrase as “clocks from which a query is made.”
Claim 2:
line 4 recites maps all possible phase relations. However it is unclear whether the mapping is done by the “prime metric,” the “time crystal” or the “clocking Bloch sphere.” For the purposes of examination, Examiner will interpret the mapping as being performed by the “prime metric,” i.e., the prime metric maps all possible phase relations.
lines 13-14 recite the clock remains silent. However, it is unclear to which specific clock, if any “the clock” is referring.” For the purposes of examination, Examiner will interpret “the clock” as “a clock.”
Claim 3:
lines 3-5 recite a sensor module acquiring data from its environment wherein, as the signals fall in, its clocks are activated, wherein it transforms a binary stream of pulses into a 3D network of clocks, and wherein it creates an input time crystal from any given input signal. However, it is unclear whether the multiple references to “it” and “its” refer to the “sensor module” or the “fractal computer.” For the purposes of examination, Examiner will interpret “it” and “its” in this limitation to refer to the “sensor module.”
lines 5-6 recite the time crystals from all sensor modules being combined into one singular time crystal. However, claim 3 only refers to a single sensor module. Further, while the claim does recite creating an input time crystal from any given input, the claim does not provide explicit antecedent basis for “the time crystals.” For the purposes of examination, Examiner will interpret the above recited limitation as “wherein a plurality of time crystals from a plurality of sensor modules are combined into one singular time crystal.”
line 8 recites it shrinks and its output. However, it is unclear whether the references to “it” and “its” refer to the “initiator module” or the “fractal computer.” Examiner will interpret “it shrinks” and “its output” in this limitation to refer to the “initiator module.”
lines 12-13 recite a processor module whose all clocks are always active in all its parts, wherein it takes input time crystals. However, it is unclear whether the references to “it” and “its” refer to the “processor module” or the “fractal computer.” For the purposes of examination, Examiner will interpret “it” and “its” in this limitation to refer to the “processor module.”
lines 16-17 recite a regulator module synchronizing with the time crystals missing in the processor part, wherein it activates the new missing clocks inside. However, it is unclear whether the reference to “it” refers to the “regulator module” or the “fractal computer.” For the purposes of examination, Examiner will interpret “it” in this limitation to refer to the “regulator module.”
line 18 recites they being later absorbed there. However, it is unclear whether “they” refers to the “time crystals,” “new missing clocks” or the “mismatched yet essential clocks.” For the purposes of examination, and in light of the word “there,” Examiner will interpret “they” in this limitation to refer to the “mismatches yet essential clocks.”
Claim 4:
line 18 recites using that emulate [sic]. However, it is unclear whether “that” refers to the one element, the clock, or the one parameter, phase, or both. For the purposes of examination, Examiner will interpret “that” in this limitation to refer to both the clock and the phase parameter.  
Claim 5:
line 8 recites manipulate them. However, it is unclear whether “them” refers to “rhythms,” “clocks” or “U and E.” For the purposes of examination, Examiner will interpret “them” to refer to “U and E.”
line 16 recites the network. However, it is unclear whether this refers to the “triangular clock network” or the “network of phase.” For the purposes of examination, Examiner will interpret “the network” to refer to the “triangular clock network.”
Claim 6:
lines 4-5 recite wherein every single cell of a Turing tape contains a Turing tape inside and the tape is a Fractal tape. However, it is unclear to which tape “the tape” refers, or if it refers to a new, different tape. For the purposes of examination, Examiner will interpret “the tape” as referring to a Fractal tape which comprises Turing tapes wherein each cell of every Turing tap is a Turing tape.
Claim 7:
line 12 recites its host clocks diameter. However, it is unclear whether “its” refers to the system point,” the “clock,” the “clocking cavity or dielectric resonator” or the ”guest clock.” For the purposes of examination, Examiner will interpret “its” to refer to the “clock of the clocking cavity or dielectric resonator.”
line 18 recites if the clock oscillates. However, it is unclear to what “the clock” refers. Does it refer to the “new guest clock”? Does it refer to one of the several other “clocks” or “nested guest clocks” referenced in the limitation? If so, which one? Does it refer to the “circle”? For the purposes of examination, Examiner will interpret “the clock” as referring to “the circle.”

Claim 8
line 10 recites self-assembly of clocks. However, the claim recites “wherein time crystals are self-assembled following … ten conditions.” For the purposes of examination, Examiner will interpret self-assembly for time crystals, not clocks,” i.e., wherein the ten conditions that trigger self-assembly of time crystals are.
Clarification or correction is required.

Claims 1, 3-5, 7 include limitations directed to the use of relative terms. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention. The relative terms are as follows:
Claim 1:
lines 9-10 recite nearest neighbors. However, it is not clear as to how one determines a “nearest” neighbor and a person skilled in the art is unable to determine explicitly what criteria to use.
Line 32 recites assembly of fastest and smallest clocks. However, it is not clear as to how one determines the “fastest” clock or the “smallest” clock and a person skilled in the art is unable to determine explicitly what criteria to use.
line 45 recites essential changes. However, it is not clear as to how one determines an “essential” change and a person skilled in the art is unable to determine explicitly what criteria to use.
Line 49 recites reaching longest and the shortest time possible. However, it is not clear as to how one determines the “longest” time possible or the “shortest” time possible and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 3:
line 8 recites small fractal seed. However, it is not clear as to how one determines a “small” seed and a person skilled in the art is unable to determine explicitly what criteria to use.
line 17 recites essential clocks. However, it is not clear as to how one determines an “essential” clocks and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 4:
lines 21 recites shrinks massive information into a small geometric clocking seed. However, it is not clear as to how one determines “massive” information or a “small” seed and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 5:
line 8 recites suitable clocks. However, it is not clear as to how one determines a “suitable” clocks and a person skilled in the art is unable to determine explicitly what criteria to use.
Lines 13-14 recite long term memory protects the core of S and short term memory enables editing. However, it is not clear as to how one determines “long term” memory or “short term” memory and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 7:
lines 2-3 recite rapidly vibrating. However, it is not clear as to how one determines “rapidly” vibrating and a person skilled in the art is unable to determine explicitly what criteria to use.
Clarification or correction is required.

Claims 1-2, 4, 6-7 recites limitations which further fail to particularly point out and distinctly claim the subject matter as follows:
Claim 1:
lines 4-5 recite trapping integer number of waveforms in the cavity or dielectric resonator (0,1,2,3....∞).  Since infinity has no bound, a person skilled in the art is unable to determine the metes and bounds of the number of waveforms to trap.
lines 54-55 recite generates self-similar vibrations embedded with new features in an infinite series of integers.  Since infinity has no bound, a person skilled in the art is unable to determine the metes and bounds of an infinite series of integers.
lines 57-58 recite the fractal computer that cover 99% of all possible patterns that integers up to infinity can produce. Since infinity has no bound, a person skilled in the art is unable to determine the metes and bounds of produced patterns.
Claim 4:
Lines 13-15 recite the computing hardware never acquires a true input, but it has all possible input elements already stored inside as basic geometric shapes as part of the geometric musical language (GML). Since infinity has no bound, a person skilled in the art is unable to determine the metes and bounds of possible inputs.
Claim 6:
line 4 recites wherein every single cell of a Turing tape contains a Turing tape inside. Since infinity has no bound, a person skilled in the art is unable to determine the metes and bounds of the Turing tape.
line 9 recites repeated indefinitely, and computation never stops. Since indefinitely has no bound, a person skilled in the art is unable to determine the metes and bounds of computation time.


Claim 7:
lines 12-13 recite an observer sees a single triangle on a sphere from infinite angular positions. Since infinity has no bound, a person skilled in the art is unable to determine the metes and bounds of the Turing tape.

Claims 2, 5-8 are further rejected under 35 U.S.C. 112(b) due to their dependence on claims 1,  3-4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ghosh et al. (Design and Construction of a Brain-Like Computer: A New Class of Frequency-Fractal Computing Using Wireless Communication in a Supramolecular Organic, Inorganic System) teaches the inventors’ early work of the fractal computer.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125